 HOLIDAY INN OF DAYTON553Dayton Motels,Inc., d/b/a Holiday Inn of Dayton andBartenders,Hotel,Moteland RestaurantWorkers,Local Union No. 222, Hoteland RestaurantEmploy-ees and Bartenders InternationalUnion, AFL-CIO.Case 9-CA-5837The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'July 26, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn March 26, 1974, Administrative Law JudgeGeorge J. Bott issued the attached Supplemental De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On August 16, 1971, the National Labor RelationsBoard issued a Decision and Order in this proceed-ing,' in which it found that the Respondent violatedSection 8(a)(1), (3), and (5) of the Act, as amended, byinterfering with, restraining, and coercing employeesin the exercise of their Section 7 rights and by refusingto bargain with the Union, which it had voluntarilyrecognized, on the basis of a card check, on August21, 1967. Subsequently, the Board filed with the Unit-ed States Court of Appeals for the Sixth Circuit anapplication for enforcement of its Order, to whichRespondent filed an answer and crosspetition to re-view and set aside said Order. Thereafter, on Febru-ary 14, 1973, the court issued an order enforcing theBoard's Order with respect to the 8(a)(1) violationsfound' and remanded the 8(a)(5) part of the case tothe Board for further consideration in light of its opin-ion that the Board had erred in rejecting evidenceregarding a supervisor's alleged assistance to theUnion in 1967, if any, and Respondent's knowledgethereof, in order to determine whether Respondenthad a good-faith doubt of the majority status of theUnion.On November 2, 1973, the Board issued an orderreopening the record and remanding the proceedingto the Regional Director for hearing. On March 26,1974, Administrative Law Judge George J. Bott issuedthe attached Supplemental Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.' 192 NLRB 6742Respondent reinstated the discriminatee,posting appropriate notices,and enforcement was therefore not soughtas to the violation of Section8(a)(3)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Dayton Motels, Inc., d/b/aHoliday Inn of Dayton, Dayton, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.CHAIRMAN MILLER,dissenting:The decision of the Administrative Law Judge, hereaffirmed by mycolleagues,may conform to a literalreading of the court's remand order, which requiredus to receive evidence as to the supervisoryassistancealleged to have contributed to the Union's initial "ma-jority status." The court also told us that, after receiv-ing and evaluating that evidence, we should considerit in determining whether Respondent had a "good-faith doubt" of the Union's majority status at the timeof the withdrawal of recognition herein.The Administrative Law Judge below found thatthere was supervisoryassistance,but thatsaid assis-tance was not a part of Respondent's subjective con-siderationswhen it withdrew recognition. Thus hefinds no "good-faith doubt" to have been created atthe relevanttime,and hence he affirms the Board'soriginal findingof an 8(a)(5) violation.The syllogistic reasoning cannot be faulted. But theresult iscontrary to law,unlesswe are to put on, andcarefully adjust, our blinders to conform to the literallanguage ofthe remand.If we take those blinders off, we must now perceivethat the Union never had bona fide majority status,in that, as the Administrative Law Judge below found,the supervisory "assistanceto the Union was substan-tial."Thus, if the Union never had bona fide majoritystatus, the withdrawal of recognition cannot be un-lawful unlessGeneral Counsel had proved that major-ity status existed at the time of withdrawal,without3We agree with the AdministrativeLaw Judgethat the initial taint to theUnion's majority was not a factor in Respondent's refusal to bargain withthe Union.As recognizedby the court,the only relevance the original tainthas in this case is in determining whether Respondent relied on that fact inasserting its alleged"good-faith doubt" of theUnion's majoritystatus Inas-much as the record shows that Laut's assistanceto the Unionplayed no partwhatsoever in Respondent'sdecision to withdraw recognition from theUnion, her actions have no legal significance in our decision to reaffirm thebargaining order issued herein212 NLRB No. 87 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefit ofany presumptionsflowing from the originalrecognition,since that original recognition no longerestablishes anything about the independent desires ofthe employees.No such proof of majority at the timeof withdrawal was made on this record.Looked at,therefore,in toto,the record will not support an 8(a)(5)finding.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEGEORGE J BoTT, Administrative Law Judge: This pro-ceeding was heard before me at Moraine, Ohio, on Febru-ary 1, 1974, with all parties represented, pursuant to remandby the United States Court of Appeals for the Sixth Circuit,as set forth in its opinion dated February 14, 1973 (474 F.2d328), and an order of the National Labor Relations Board(herein the Board) dated November 2, 1973, reopening therecord pursuant to the remand. The court of appeals en-forced the Board's Order with respect to the 8(a)(1) viola-tion found,' but remanded the 8(a)(5) part of the case to theBoard for further proceedings in light of its opinion that theBoard had erred in rejecting evidence regarding asupervisor's assistance to the Union in 1967 and theCompany's assertion that the supervisor's activities did notcome to its attention until a year or more after an agreementwith the Union had been signed. The court directed theBoard "to receive evidence on the circumstances surround-ing the procurement of union authorization cards in 1967,and to consider such evidence, along with other events sub-sequent thereto, on the issue of whether the Company didin fact have a good-faith doubt as to the majority status ofthe Union."2The Board's order reopening the record and remandingthe proceeding for further hearing provided that the Admin-istrative Law Judge3 should "permit the parties to adduceevidence as to: (I) the circumstances surrounding the pro-curement of union authorization cards in 1967 by the al-192 NLRB 6742474 F 2d at 3353Administrative Law Judge Melvin Pollack, who heard the original case.retired on June 30, 1973 Although he was "unavailable" to the Agencywithin the meaning of Section 5 of the Administrative Procedure Act, theBoard's order reopening the record and remanding the proceeding errone-ously directed that the additional hearing be held before Judge PollackBecauseof Judge Pollack's unavailability, Chief Administrative Law JudgeEugene G Goslee designated me to conduct the hearing in his place Respon-dent contends that it has been deprived of due process by having two judgesparticipate in the whole proceeding, but I fail to see how it has been preju-diced The issues before me were not the issues before Judge Pollack, and Ihave not been handicapped in any way in making credibility findings by nothaving presided at the earlier heanng For example, the six maid witnessespresented by Respondent at the remand hearing on the question of assistanceto the union did not testify at the original hearing it also appears thatGeneral Manager Geurdat testified before me on some matters that he wasnot permitted to testify about in the original hearing, and where he touchedon other subjects, his testimony was consistent with his testimony in the firsthearing Finally,as will appear,even if all of Respondent'switnesses are fullycredited, Geurdat's own testimony establishes that Supervisor Laut's assis-tance to the Union, prior to recognition, did not enter into Respondent'sdecision to refuse continued recognition to the Union at the expiration of thecollective-bargaining contractleged supervisor who purportedly rendered assistance to theUnion; (2) whether the said supervisor was, at all timesmaterial, in fact a supervisor within the meaning of the Act;and (3) when and how Respondent acquired knowledge ofthe alleged supervisor's assistance, if any, to the Union."Subsequent to the hearing, General Counsel and Respon-dent filed briefs which have been considered.Upon the basis of the entire record, including the opinionof the court of appeals, and from my observation of thewitnesses who testified before me, I make the followingfindings of fact, conclusions of law, and recommendations:FINDINGS OF FACTA. Supervisory Status of Mary LautItwas stipulated at the reopened hearing that ExecutiveHousekeeperMary Lautwas a supervisor within the mean-ing of theAct atallmaterial timesB. Lout's Activities in Connection with the Procurement ofUnion Authorization CardsHousekeeper Laut was the immediate supervisor of theapproximately 25 maids Respondent employed in July andAugust 1967 Although all witnesses had some difficultyremembering what had happened just prior to August 21,1967, when Respondent, on the basis of signed authoriza-tion cards, agreed to recognize the Union as collective-bargaining agent of the maids, I find that Laut played asignificant role in getting the union campaign underway andin encouraging employees to sign authorization cards.Former employee Brineqar, now retired, remembered ameeting in a guest room at the motel in 1967 where "we alldecided to join" the Union. Although somewhat uncertainabout it, she said she "believed" that Laut was present in theroom. Sometime later she went to a union meeting at abowling alley in a car driven by Laut.Marjorie Elliott, also retired, was also at the gathering ofmaids in a guest room in 1967 before the Union was recog-nized. She testified credibly that Laut notified them of themeeting and attended it. She recalled Laut stating at themeeting that a union would be to their benefit, because itwould get them raises and intervene with management ontheir behalf in case of discharge She said that Laut did nottell them to sign or not to sign union authorization cards,but "advised" them that it would benefit them if they did.Elliott also went to the meeting at the bowling alley. Lautwas present, and I credit Elliott's testimony that Laut trans-ported some maids to the meeting in her car.Employee Robinson testified credibly that Laut spoke tothe maids at a meeting in a guest room in 1967 and advised4them that it would be better for them if they had a unionLaut testified that it was her practice while employed byEmployees Edwards, Shirley, and Donna Strine had little or nothing tooffer in the way of reliable evidence about Laut's activities Edwards placedLaut at the bowling alley meeting, which Laut admittedattending, but al-thoughshe remembered Laut driving to the meeting, she did not say that shehad any employee passengers with her The Strive sisters were hired in Julyand August 1967, respectively Shirley Strine was in all probabilityreferringin her testimony to a time after recognition when she saw Laut and two unionofficials talkingin the motel, and, in any case, she did not hear what they HOLIDAY INN OF DAYTON555Respondent to hold meetings with the maids regularly todiscuss work problems or to air their grievances. She re-called such a meeting in July 1967, she said, at which theemployees asked her what she thought of the union move-ment. She said she advised them to be patient until Respon-dent gave them some indication about what it intended todo to better their working conditions.Laut admitted attending a meeting of Respondent's em-ployees at the Pastimes Bowling Alley at which the employ-ees signed union cards. The meeting was conducted byMike Zinaich, one of the Union's officials, but Laut saidthat she sat 25 feet away from the employees and made noremarks. She said that Zinaich first spoke to the employeesabout the advantages of being unionized, and that she leftthe meeting while the employees were signing union author-ization cards. Laut denied that she had taken any of theemployees to the meeting in her car.Zinaich testified, without contradiction, that he arrangedfor the meeting of Respondent's maids at the PastimesBowling Alley after a maid, who later became the unionsteward, advised him that the employees would like to meetwith him. He conducted the meeting, and he and anotherofficial of the Union distributed and had returned to themsigned authorization cards, which he later presented to Re-spondent in support of his claim that the Union representeda majority in the appropriate unit. All the cards he presentedwere obtained at the meeting at the bowling alley. He admit-ted that Laut was at the meeting, but he said she did notspeak. He said he had known Laut's husband for 25 or moreyears, but had met Mrs. Laut for the first time when hevisited the Respondent's premises in an attempt to organizethe employees.Although it is possible that time has also dimmed Laut'svision of her part in the Union's 1967 organizational activi-ties, I am convinced that she has played down the degree ofher activity and influence. As indicated, I credit the employ-ee witnesses, and I find that Laut's assistance to the Unionwas substantial.More specifically, I find that before anyemployee had signed a union authorization card or hadbeen to an official union meeting, Laut gathered the maidstogether and spoke favorably to them about joining theUnion. Not long thereafter, Laut again indicated approvaland encouragement of employee leanings in the Union'sdirection by driving at least one employee to the meeting atthe bowling alley where all the Union's cards were signedand by remaining in the meeting room until the employeeswere all signing the cards used by the Union to obtainrecognition .5were talking about. Donna Strine testified that Laut "seemed" to be for theUnion, but she apparently was confused when she placed Laut in a "linen"room meeting with employees, attended by two officials of the Union Shecould not fix the time of this meeting, but it took place after the bowling alleymeeting, which she did not attend because it occurred before she was hired.My reconstruction is that she was probably referring to a third meeting.which took place after recognition, at which a contract was considered.5Additional evidence that Laut was closer to the Union than she remem-bers is the fact that the Union's records reflect a payment to her, on or aboutOctober 2, 1967, of $47.30, after deductions, to compensate her for "help sherendered" the Union in connection with a strike at anothermotel inDayton,Ohio.C.When and How Respondent Acquired Knowledge ofLaut's ActivitiesNone of the six witnesses presented by Respondent on theissueof Laut's participation in union activities communicat-ed whatever information they had in that regard to Respon-dent until shortly before the remand hearing. InnkeeperWilkens, however, testified that about a year after theUnion was recognized, "one of the maintenance workersand a maid or two told [him] that the housekeeper hadknown about the union." Wilkens added that "these peopletold [him] that she did influence and helped them join theUnion." He was unable to remember who the two maidswere, and he stated that Roberts, the maintenance employ-ee, nolonger worked for Respondent, but that no effort hadbeen made to reach him.Wilkens testified that he immediately reported to GeneralManager Geurdat what he had learned about Laut and thatGeurdat instructed him to terminate her, which he did. Hesaid that he had also become dissatisfied with Laut's perfor-mance prior to that time and that this entered into thedecision to discharge her.When he advised Laut of herseparation, he did not mention the fact that she had assistedthe Union, but gave as the reason for her termination anapparent "lack of communication" between them.Geurdat, who is general manager of a number of HolidayInns in the area and Wilkens' superior, testified that afterRespondent had signed a contract with the Union, Wilkensinformed him that Laut had participated in "getting theUnion in," because "she had tried to form the girls-intojoining a union." He said that he instructed Wilkens todischargeLaut because she had acted contrary toRespondent's policy. He also said that management washaving "a little trouble with" Laut in regard to her workbefore she was discharged.Wilkens' and Geurdat's scanty and somewhat vague testi-mony on this issue does not inspire confidence in its accura-cy.The failure to identify the sources ofWilkens'information is disturbing, but that can conceivably be ex-plained by the amount of time which has elapsed. What ismore difficult to accept, however, is their lack of precisionabout exactly what Laut was supposed to have done. Wilk-ens was only able to say that Laut "had known about theUnion" and had "influenced" and "helped" unidentifiedmaids to join. Geurdat's testimony was no more precisethanWilkens'. The fact that Laut was not told that herparticipation in union activities was behind her terminationalso raises a question about the reliability of the testimony,as does the suggestion that Laut's discharge was based, inpart, on her unsatisfactory performance as an employee, forI credit her testimony that she was frequently complimentedon her work by Wilkens. Finally, Respondent's other ac-tions were inconsistent with prior knowledge of the kindand extent of Laut's activities in helping to organize em-ployees, because when Respondent withdrew recognitionfrom the Union, it did not cite Laut's conduct as a basis forit.In view of the above considerations, and even though thetestimony is uncontradicted, I am only able to find that atsome uncertain time after the Union obtained recognition,Respondent learned that Laut had participated in some 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDundefined way in the Union's organizing efforts.D.Whether Respondent'sKnowledgeof Laut's Assistanceto the Union Entered intoitsDecision to Refuse to Bargainwith the Union in June 1970It is clear from the testimony of Respondent'sGeneralManager,Geurdat,that even if Respondent learned in late1968 that Laut had assisted the Union to the extent foundabove, her conduct in no way entered into Respondent'sdecision in June 1970 to withdraw recognition from theUnion and refuse to bargain with it.Geurdat was twice asked if Laut's participation in gettingthe Union in affected his decision to refuse to negotiate acontract with the Union in 1970,and twice he answered thatitdid not, adding that the maids had told Respondent thattheydid not want the Union.Then asked if there was anyfactor other than the maids not wanting the Union to repre-sent them that entered into his decision to stop bargainingwith the Union, he replied that the maids' attitude"was theonly reason,"and that he believed that if the maids did notwant representation,recognition could be withdrawn. Iagree, as General Counsel points out,that Geurdat's refer-ence to the maids not wanting the Union any longer is tothe "petition"which the Board and court found Respon-dent had sponsored in violation of Section 8(a)(1) of theAct.'E. Analysis and ConclusionsIf, as Geurdat testified and I have found, the only reasonRespondent discontinued bargaining with the Union in6 192 NLRB674, 678-679June 1970 was because the maids had advised Respondentthat they did not want the Union to represent them, thenLaut's participation in the Union's organizingcampaign in1967 is out of the case, for Respondent did not rely on it tosupport its purported good-faith doubt that the Union con-tinued to represent a majority of the employees. The courtof appeals instructed the Board to consider evidence ofLaut's participation in union affairs, along with other eventssubsequent thereto, on the issue of whether or not the Re-spondent did in fact have a good-faith doubt as to themajority status of the Union. Since the Respondent did notbase its asserted doubt on Laut's activities, the only "eventsubsequent thereto" of any substance left to support theclaimofagood-faithdoubt regardingmajority isRespondent's receipt of an antiunion petition from employ-ees isSeptember 1970, a matter in which the Board foundthe Respondent to be substantially involved in violation ofthe Act,7 and which, therefore, it could not rely on to sup-port its contention that it had valid grounds on which todoubt the Union's majority status.8Since allof the factors which influenced Respondent'sdecision to withdraw recognition from the Union were fullylitigated in the original proceeding and found legally inade-quate, I conclude, for the samereasonsthe Board did, thatRespondent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the Union in June 1970.RECOMMENDATIONI recommend that the Board reaffirm its Decision andOrder of August 16, 1971, in this case.7TheBoard alsonoted that Respondent had cited no episodeindicatingunion disaffection among employees except forthe signing of the antiunionpetition 192 NLRB at 679.s /bid